Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 1 of 9 Pageid#: 187




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION


  VIVIANA ANSELME and ALYSHA
  HONEYCUTT,

       Plaintiffs,
                                                       Case No. 3:20-cv-00005-NKM-JCH
  v.

  ERIC GRIFFIN and RAHEEM RUMSEY,

       Defendants.


                                       AMENDED COMPLAINT

         Plaintiffs Viviana Anselme (“Anselme”) and Alysha Honeycutt (“Honeycutt”)

 (collectively “Plaintiffs’), by counsel, for their Amended Complaint against Defendants Eric

 Griffin (“Griffin”) and Raheem Rumsey (“Rumsey”) (collectively “Defendants”), allege the

 following:

                                                PARTIES

         1.          Griffin was, at all relevant times, a correctional officer employed by Fluvanna

 Correctional Center for Women (“FCCW”). Anselme seeks damages against Griffin in his

 individual capacity.

         2.          Rumsey was, at all relevant times, a correctional officer employed by FCCW.

 Honeycutt seeks damages against Rumsey in his individual capacity.

         3.          Anselme is, and at all relevant times was, an inmate at FCCW.

         4.          Honeycutt is, and at all relevant times was, an inmate at FCCW.
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 2 of 9 Pageid#: 188




                                   JURISDICTION AND VENUE

         5.      The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

 1331, because this case arises under the Constitution and laws of the United States.

         6.      Personal jurisdiction is proper in this judicial district because Defendants, and each

 of them, reside, work, or otherwise maintain continuous and systematic contact within this judicial

 district.

         7.      Venue within this judicial district is proper under 28 U.S.C. §§ 1391(b) because

 each Defendant is subject to personal jurisdiction in this judicial district and because a substantial

 part of the conduct giving rise to this action occurred within this judicial district.

                                     PROCEDURAL HISTORY

         8.      Anselme previously filed a related action in Fluvanna County Circuit Court on

 April 4, 2019. Anselme voluntarily nonsuited that action on August 16, 2020, thereby extending

 the statute of limitations on the claims asserted by six months, pursuant to Virginia Code § 8.01-

 299(E)(3).

                                                FACTS

                                Griffin’s Sexual Assault on Anselme

         9.      Anselme began having interactions with Griffin almost as soon as she came to

 FCCW in 2017. Initially, Griffin’s behavior toward Anselme was professional, and even friendly.

         10.     Inmate A1, an inmate whose cell was near Anselme’s cell, warned Anselme that

 Griffin would often lurk around Anselme’s cell, looking in. Inmate A told Anselme that Griffin




         1
           Inmates other than Anselme and Honeycutt are identified herein by pseudonyms to
 protect their privacy for as long as possible, due to the potential for retaliation against them.
                                                    2
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 3 of 9 Pageid#: 189




 paced back and forth to look at Anselme, and even tripped and nearly fell on one occasion because

 he was watching Anselme rather than paying attention to where he was walking.

         11.     On April 8, 2017, Anselme disrobed and bathed at the sink in her cell. When she

 was finished, Anselme went to her bed, wrapped herself in a towel, and applied lotion to her skin.

 After finishing and putting the lotion back in its place, Anselme turned around and saw Griffin

 standing at her door, staring at her.

         12.     Griffin ordered Anselme to come to the door, and she complied. Griffin then

 whispered to Anselme, “That’s an indecent exposure charge.” Anselme now feared that Griffin

 would write her up on a disciplinary charge for bathing at her sink. Anselme’s fear was particularly

 acute because she had pending probation violation charge, and Anselme feared that a disciplinary

 charge from FCCW could lead to additional punishment or another worse outcome with respect to

 the probation violation. Griffin then walked away.

         13.     Under normal circumstances, Griffin’s rounds took him past Anselme’s cell

 approximately once every 30 minutes. In this instance, Griffin returned to Anselme’s cell within

 just a few minutes. He once again ordered Anselme to approach the cell door, and Anselme again

 complied.

         14.     Anselme pleaded with Griffin not to write her up for indecent exposure. Griffin

 whispered, “I love your ass. I won’t write you up. Just let me see it again.” Anselme refused.

 Griffin then said, “Just let me feel it.”

         15.     Griffin then sexually assaulted Anselme by thrusting his fingers into Anselme’s

 vagina, then rapidly and repeatedly plunging them in and out. Griffin’s attack was so violent that

 Anselme began bleeding from her genital area. Griffin then abruptly ceased his attack and walked

 away.



                                                  3
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 4 of 9 Pageid#: 190




        16.     During the attack, Anselme was paralyzed. She wanted to fight back, but felt that

 she was at Griffin’s mercy, because Griffin was in a position of authority and power over her.

        17.     For a while thereafter, Griffin did not acknowledge his attack on Anselme,

 behaving as if nothing had happened. Anselme was mentally torn between the desire to report

 Griffin’s attack and the fear of negative consequences in her upcoming probation violation hearing.

        18.     On April 14, 2017, Griffin returned to Anselme’s cell door and announced to her,

 “I’m going to call you Juicy.” Anselme covered herself with her blanket and turned away from

 Griffin to face the wall.

        19.     Griffin returned to Anselme’s cell several times that day, asking in a low voice,

 “Are you O.K.?” Griffin knew that Anselme was not O.K., because of the sexual assault he had

 inflicted on her. Each time Griffin returned, Anselme turned away from him to face the wall.

        20.     On April 21, 2017, Griffin returned to lingering near Anselme’s cell and staring at

 her on several occasions. Without speaking aloud, Griffin mouthed that he wanted to speak with

 Anselme the next day.

        21.     On April 23, 2017, Griffin attempted to draw Anselme into conversation, but she

 remained silent. While handing Anselme her food tray, Griffin grabbed Anselme’s fingers.

 Terrified, Anselme took her tray and walked away as fast as possible.

        22.     Several times the same day, Griffin returned to Anselme’s cell and asked if she was

 O.K. Anselme hid under the covers and refused to talk to Griffin.

        23.     Finally, Anselme answered, “Yes,” hoping that Griffin would leave her alone once

 she had responded to his questioning. Instead, Griffin kept talking to Anselme, saying, “I worried

 about you for three days. I was walking the whole house worried about you. Are you feeling

 O.K.?” Anselme again replied, “Yes.” Griffin then asked if Anselme’s children were O.K.



                                                 4
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 5 of 9 Pageid#: 191




 Anselme again replied, “Yes.” Anselme was terrified during the entire exchange because of

 Griffin’s earlier attack, and shocked at Griffin’s attempts to engage in friendly conversation as if

 the attack had never happened. Griffin finally ended the exchange, saying, “I’m going to let you

 go to sleep.”

        24.      On April 23, Inmate B, an inmate in the cell next to Anselme’s told Anselme, “That

 man [Griffin] keeps staring in your cell every single time he goes up the steps. He came down

 here five times in fifteen minutes. He has got it bad for you.”

        25.      Indeed, Inmate B had witnessed Griffin’s unusual behavior toward Anselme on

 numerous occasions. She frequently observed Griffin returning to Anselme’s cell to stare at her

 outside of his regular rounds.

        26.      Inmate B also repeatedly observed Griffin approach Anselme’s door, asking her if

 she was O.K. and if she “needed anything.” When Anselme replied in the negative, Griffin asked

 if she was sure she didn’t “need anything,” and then licked his lips at Anselme.

        27.      On another occasion, Anselme asked Griffin for an extra food tray. Inmate B

 witnessed Griffin respond by asking Anselme what she was willing to do for an extra tray, all the

 while leering at her in a suggestive manner.

        28.      On another occasion, Inmate B witnessed Anselme ask Griffin for a gown and a

 pair of pants. Griffin replied that such clothing was “not a privilege in seg” (the segregation area

 where Anselme was being held), and told Anselme that she would have to “earn” his “services.”

        29.      On the same day, Inmate B heard Anselme tell Griffin that she was going to report

 his sexual assault and other abusive behavior. Griffin laughed and said, “Go ahead. They will

 never believe you,” and then began laughing at Anselme.




                                                  5
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 6 of 9 Pageid#: 192




        30.        Later the same day, Inmate B saw Griffin whispering to Anselme. Although she

 could not hear Griffin’s words, she could hear Anselme reply that she would not “show [Griffin]

 her pussy” or “touch herself” for Griffin.

        31.        On May 10, 2017, with her probation hearing having passed, Anselme reported

 Griffin’s assault to FCCW officials, including Aldridge. On May 24, 2017, Anselme filed a formal

 grievance, and requested that she be removed from FCCW due to the trauma of the assault.

        32.        FCCW completed its investigation into Anselme’s allegations on June 18, 2017,

 and the case was referred to the Fluvanna County Commonwealth’s Attorney’s office.

        33.        However, FCCW and Aldridge did not transfer Anselme.

        34.        On June 14, 2018, Griffin was convicted of felony carnal knowledge of an inmate

 in Fluvanna County Circuit Court.

                               Rumsey’s Sexual Assault on Honeycutt

        35.        In the early morning hours of November 20, 2019, Rumsey summoned Honeycutt

 out of her cell. Rumsey took Honeycutt through a door and into an employee-only area where,

 upon information and belief, there was no video surveillance coverage.

        36.        Once inside the restricted area, Rumsey took Honeycutt down a set of stairs and

 onto a landing.

        37.        Rumsey put his hand under Honeycutt’s shirt and pulled her close to him. He then

 began pushing Honeycutt’s head downward, toward his penis. Honeycutt resisted, but Rumsey

 kept pushing until Honeycutt was on her knees. Rumsey then forced his penis into Honeycutt’s

 mouth and made her perform oral sex on him.




                                                   6
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 7 of 9 Pageid#: 193




          38.   After about a minute, Rumsey told Honeycutt to turn around and bend over.

 Rumsey then pulled Honeycutt’s pants down and forced his penis into her vagina from behind,

 using his hand to cover Honeycutt’s mouth while he did so.

          39.   At this point, another corrections officer hailed Rumsey over the intercom. Rumsey

 left Honeycutt on the landing to go and speak with the other officer, then returned a short time

 later.

          40.   When Rumsey returned, he again made Honeycutt suck his penis, this time forcing

 her mouth all the way down to the base, which made her gag.

          41.   Rumsey then vaginally raped Honeycutt again. Rumsey started his renewed assault

 with Honeycutt in a standing position, and then forced her to lay on the filthy floor. Rumsey

 completed his attack by ejaculating inside Honeycutt.

          42.   Rumsey then instructed Honeycutt to wait until he had left the employee-only area

 before leaving and returning to her cell. Honeycutt complied with Rumsey’s instructions.

          43.   Honeycutt filed an informal complaint against Rumsey on November 28, 2019,

 followed by a grievance on December 16, 2019.

          44.   On January 16, 2020, Honeycutt received a response to her grievance, which stated

 that Honeycutt’s allegations fell under PREA, and that “the grievance department has no authority

 to investigate your PREA allegation.” The response stated that Honeycutt’s complaint had been

 referred outside of the grievance process to “SIU,” a term not defined in the response.

                                        COUNT I
                                     42 U.S.C. § 1983
                        Claim for Damages by Anselme Against Griffin

          45.   The previous paragraphs are hereby incorporated by reference.




                                                 7
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 8 of 9 Pageid#: 194




        46.     Griffin violated Anselme’s rights under the Fourth, Eighth, and Fourteenth

 Amendments by sexually assaulting, and subsequently psychologically torturing Anselme.

        47.     As a direct result of Griffin’s violations of her rights, Anselme has suffered

 substantial physical injury, pain, suffering, and mental anguish.

                                         COUNT II
                                      42 U.S.C. § 1983
                       Claim for Damages by Honeycutt Against Rumsey

        48.     The previous paragraphs are hereby incorporated by reference.

        49.     Rumsey violated Honeycutt’s rights under the Fourth, Eighth, and Fourteenth

 Amendments by repeatedly raping and sodomizing Honeycutt.

        50.     As a direct result of Rumsey’s violations of her rights, Honeycutt has suffered

 substantial physical injury, pain, suffering, and mental anguish.

 WHEREFORE, Anselme and Honeycutt respectfully request that the Court:

        A.      Award Anselme compensatory damages in the amount of $5 million against

        Griffin;

        B.      Award Anselme punitive damages in the amount of $5 million against Griffin;

        C.      Award Honeycutt compensatory damages in the amount of $5 million against

        Rumsey;

        D.      Award Honeycutt punitive damages in the amount of $5 million against Rumsey.

        E.      Award Anselme and Honeycutt reasonable attorney’s fees, pursuant to 42 U.S.C. §

        1988;

        F.      Award Anselme and Honeycutt the costs of this action; and

        G.      Award Anselme and Honeycutt such other and further relief as justice requires.




                                                  8
Case 3:20-cv-00005-NKM-JCH Document 44 Filed 02/24/21 Page 9 of 9 Pageid#: 195




                                       JURY DEMAND

       Anselme and Honeycutt demand a trial by jury as to all issues so triable.



       DATED: February 22, 2021                     Respectfully submitted,

                                                    /s/ Robert O. Wilson
                                                    Robert O. Wilson (VSB 77791)
                                                    WILSON LAW PLC
                                                    2 South Main Street, Suite 409
                                                    Harrisonburg, Virginia 22802
                                                    Phone: (540) 430-0122
                                                    Email: robert@thewilsonlaw.com

                                                    /s/ Stan M. Doerrer
                                                    Stan M. Doerrer (VSB 88897)
                                                    LAW OFFICE OF STAN M
                                                    DOERRER PLLC
                                                    950 N. Washington Street
                                                    Alexandria, Virginia 22314
                                                    Phone: (703) 348-4646
                                                    Email: stan@doerrerlaw.com

                                                    Counsel for Plaintiffs




                                                9
